Sterley, S.
This is an application made by the petitioner herein for a decree admitting the will to prohate and determining the validity, construction and effect of the last will and testament of the above-named decedent.
On May 23, 1940, the said decedent, then known as Addie Wolven, executed her last will and testament which is hereby presented and hereby offered for probate which said will related to both real and personal property and was signed at the end thereof by the said testatrix and by Morris Bosenblum and Irene B. Spatz as subscribing witnesses. Under and by the terms of the said last will and testament all of the property of said decedent, both real and personal, was devised and bequeathed to one Cornelius Wolven who was the husband of the decedent herein at the time she signed her last will and testament on May 23, 1940.
The said Cornelius Wolven predeceased the testatrix herein, he having died in the town of Saugerties, county of Ulster and State of New York on the 27th day of April, 1942.
On or about the 30th day of January, 1946, at Athens, Greene County, New York, decedent, then known as Addie Wolven, married the petitioner herein and lived together as husband and wife continually until the date of the death of the decedent herein. In and by the terms of the said last will and testament. the said Cornelius Wolven was named as executor in the said last will and testament herein and there is no surviving executor.
This- court has been asked to determine the validity, construction and effect of said will and to decide whether or not, the bequest to the said Cornelius Wolven, the first husband of *762this decedent, has lapsed and that there are no person or persons entitled to take or receive any legacy or devise under said will and requests that the Surrogate herein determine and decree that said will insofar as it attempts to devise and bequeath real or personal property is of no force and effect.
It is hereby adjudged and determined that the said last will and testament of Addie Jarzembicki, formerly known as Addie Wolven, which was executed on May 23, 1940, was executed prior to the marriage of the decedent to the petitioner herein and that the petitioner herein is the surviving spouse and was unprovided for in the will which was made by the deceased on May 23, 1940.
Therefore, the petitioner and surviving spouse herein shall have the right of election under section 18 of the Decedent "Estate Law to take an intestate share limited, however, to not more than one half of the estate.
A decree may be entered accordingly.